Citation Nr: 0821010	
Decision Date: 06/26/08    Archive Date: 06/30/08	

DOCKET NO.  07-13 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis, claimed as secondary to service-connected 
tempomandibular joint disease with degenerative joint 
disease. 

2.  Entitlement to service connection for a disorder 
characterized by memory loss, claimed as secondary to 
service-connected tempomandibular joint disease with 
degenerative joint disease. 

3.  Entitlement to service connection for a chronic headache 
disorder. 

4.  Entitlement to service connection for an ear condition, 
claimed as "ear pain." 

5.  Entitlement to service connection for a chronic neck 
(cervical spine) disability. 

6.  Entitlement to service connection for a chronic back 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

In January 2008, the veteran indicated that he wished to 
appear at a videoconference hearing before a Veterans Law 
Judge at the VA Regional Office located in Houston, Texas.  
To date, the veteran has not been afforded that 
videoconference hearing.  Nor has his request for such a 
hearing been withdrawn.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  When 
suitable facilities and equipment are available, an appellant 
may be scheduled for an electronic hearing.  All indications 
are that such equipment is available at the Houston, Texas, 
Regional Office.  Since the RO schedules videoconference 
hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED to the RO for the following 
action:  

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the Houston, Texas, Regional 
Office.  A copy of the letter scheduling 
the veteran for that hearing, along with 
a transcript of the hearing, should be 
included in the veteran's claims folder.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West Supp. 2007).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



